UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4475


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RICARDO JAVIER ARELLANO,

                Defendant – Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Charlotte.     Martin K. Reidinger,
District Judge. (3:09-cr-00060-MR-1)


Submitted:   March 23, 2011                 Decided:   June 27, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Federal Defender, Ross H. Richardson,
Assistant Federal Defender, for Appellant. Edward R. Ryan,
United States Attorney, Charlotte, North Carolina; Amy Elizabeth
Ray,   Assistant  United   States  Attorney,   Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ricardo Javier Arellano appeals the 408-month sentence

imposed following his guilty plea to three counts of armed bank

robbery, in violation of 18 U.S.C. § 2113(d) (2006), and one

count    of    forced    accompaniment      during      a   bank    robbery,     in

violation of 18 U.S.C. § 2113(e).              Counsel for Arellano filed a

brief in this court in accordance with Anders v. California, 386
U.S. 738   (1967),    certifying    that    there    are   no   non-frivolous

issues for appeal, but questioning whether the district court

imposed an unreasonable sentence.              Arellano was informed of his

right to file a pro se supplemental brief but has not done so.

Finding no reversible error, we affirm.

              We review a sentence imposed by a district court under

a   deferential    abuse    of   discretion     standard.        Gall   v.   United

States, 552 U.S. 38, 45 (2007); United States v. Lynn, 592 F.3d
572, 578-79 (4th Cir. 2010).          We begin by reviewing the sentence

for    significant      procedural    error,    including     such      errors   as

“failing to calculate (or improperly calculating) the Guidelines

range, treating the Guidelines as mandatory, failing to consider

the [18 U.S.C.] § 3553(a) [2006] factors, selecting a sentence

based    on   clearly    erroneous    facts,     or    failing     to   adequately

explain the chosen sentence including an explanation for any

deviation from the Guidelines.” Gall, 552 U.S. at 51.



                                        2
             If there are no procedural errors, we consider the

substantive reasonableness of the sentence, taking into account

the totality of the circumstances.             United States v. Pauley, 511
F.3d 468, 473 (4th Cir. 2007).            While we presume that a sentence

within a properly calculated Guidelines range is reasonable, see

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007), we

may not presume that a sentence outside the Guidelines range is

unreasonable.      See United States v. Abu Ali, 528 F.3d 210, 261

(4th Cir. 2008).         Rather, in reviewing a sentence outside the

Guidelines range, we “consider the extent of the deviation, but

must give due deference to the district court’s decision that

the § 3553(a) factors, on the whole, justify the extent of the

variance.”    United     States    v.   Morace,    594 F.3d 340,   346   (4th

Cir.), cert. denied, 131 S. Ct. 307 (2010).                That we would have

imposed a different sentence is not reason alone to vacate the

district court’s sentence. Id.

             We   hold   that   the     district   court   committed     neither

procedural nor substantive error during sentencing.                    The court

used the correct advisory Guidelines range and explained its

reasoning, considering both parties’ arguments and the § 3553(a)

factors.     Further, the court explicitly found that the facts of

Arellano’s     crimes    made     his   case   exceptional,     warranting    an

above-Guidelines sentence in light of the § 3553(a) factors.                  In

doing so, it did not abuse its discretion.

                                         3
            In accordance with Anders, we have examined the entire

record and find no other meritorious issues for appeal.                            We

therefore   affirm       the    district   court’s      judgment.         This   court

requires that counsel inform Arellano, in writing, of the right

to petition the Supreme Court of the United States for further

review.     If Arellano requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this   court    for    leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Arellano.

            We dispense with oral argument because the facts and

legal    contentions      are    adequately      presented     in   the    materials

before    the    court   and    argument       would   not   aid    the   decisional

process.



                                                                            AFFIRMED




                                           4